DETAILED ACTION
1	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
2	The cancellation of claim 3 is acknowledged. Pending claims are 1-2, 4-5, 9 and 19.
3	The rejection of the claims under 103 as being unpatentable over Iversen et al. (US’ 175 A1) is withdrawn because of the applicant’s amendment.
4	Claims 1-2, 4-5, 9 and 19 stand rejected under 103 as being unpatentable over Power (US’ 437 A1) for the reasons set forth in the previous Office action that mailed on October 13, 2021.
Response to applicant’s Arguments
5	Applicant’s arguments filed on 10/18/2022, with respect to the rejection of the claims under 103 as being unpatentable over Iversen et al. (US’ 175 A1) have been considered and rendered moot because the rejection is withdrawn.
	With respect to the rejection of the claims under 35 U.S.C. 103 as being unpatentable over Power (US’ 437 A1), applicants argued that the synergistic effect of certain of the components in the claimed composition or any unexpected results of the composition do not have be stated in claim 1 to be considered by the examiner for purposes of overcoming an obviousness rejection. 
The examiner respectfully, disagrees with the above arguments for the reasons set forth in the previous Office action that mailed on 04/19/2022. Further, with respect to applicant’s argument based on the unexpected results of the claimed invention, the examiner would like to mention that the examples in the specification are of no probative value in determining patentability of the claims since they do not involve a comparison of applicant’s invention with the closest applied prior art. See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984), and In re Fern, 208 USPQ 470 (CCPA 1981). Even if, arguendo, the comparison was done between the applicant's invention and the closest prior art, the claims are not deemed patentable over the references of record since they are not commensurate in scope with the probative value of the data in the examples. See In re Clemens, 206 USPQ 289 (FCCPA 1980).
In this case the applicants have not shown on record the criticality of the claimed composition over the composition of the closest prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761